United States Court of Appeals
                      For the First Circuit




Nos. 00-2326
     01-1543

      RHODE ISLAND DEPARTMENT OF ENVIRONMENTAL MANAGEMENT,
                     STATE OF RHODE ISLAND,
                     Plaintiffs, Appellees,

                                v.
                     UNITED STATES OF AMERICA;
         UNITED STATES DEPARTMENT OF LABOR; ELAINE CHAO,
       SECRETARY OF LABOR; OCCUPATIONAL SAFETY AND HEALTH
    ADMINISTRATION; CHARLES N. JEFFRESS, ASSISTANT SECRETARY
           OF LABOR FOR OCCUPATIONAL SAFETY AND HEALTH;
        RUTH E. MCCULLY, REGIONAL ADMINISTRATOR REGION 1,
          OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION,
                      Defendants, Appellants,
         BEVERLY MIGLIORE; BARBARA RADDATZ; JOAN TAYLOR,
                           Defendants.




                            ERRATA SHEET


     The opinion of this Court issued on April 8, 2002, is amended
as follows:


     On page 30, line 12:   Replace "Forth" with "Fourth".